FILED
                              NOT FOR PUBLICATION                           JAN 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 OLGA ESTELA BARRERA ZAPETA,                      No. 07-72084

               Petitioner,                        Agency No. A071-576-711

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Olga Estela Barrera Zapeta, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reconsider and reopen. Our jurisdiction is governed by 8 U.S.C. § 1252.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KS/Research
We review for abuse of discretion the denial of a motion to reopen or reconsider,

Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny in part and

dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Barrera Zapeta’s motion as a

motion to reconsider. The motion failed to specify an error of fact or law with

respect to the BIA’s prior determination that her February 1, 2006, motion to

reopen was untimely. See 8 C.F.R. § 1003.2(b)(1).

       The BIA also did not abuse its discretion in denying as untimely the motion

as a motion to reopen where it was filed 3 years after the BIA’s order dismissing

the underlying appeal. See 8 C.F.R. § 1003.2(c)(2).

       We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

       In light of our disposition, we do not reach Barrera Zapeta’s remaining

contentions.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




KS/Research                                2                                     07-72084